Title: To Benjamin Franklin from Dominique-Louis Ethis de Corny, 23 April 1783
From: Corny, Dominique-Louis Ethis de
To: Franklin, Benjamin


Dear Sir
Paris the 23th. aprile 1783
I am Requested to introduce to your Excellency Mr. D’Acosta gentleman of Nantes, Vho has some Business Relating to the north america. He Desires to have the honor of Waiting on your Excellency. If you Will Be so Kind as give me the notice of Day Vherein I may Lead this gentleman to Passy, in the Next Weeck, I shall traduce your Answer to Mr. D’acosta.
I have the honor to be With great respect and faithfull attachment Dear sir your Excellency’s the most humble and Dutiful servant
De Corny
